 

Exhibit 10.7

 



FC Global Realty Incorporated

410 Park Avenue

14th Floor

New York, NY 10022

 

December 22, 2017

 

Mr. Suneet Singal

Authorized Representative

First Capital Real Estate Operating Partnership, L.P.

First Capital Real Estate Trust Incorporated

60 Broad Street, 34th Floor

New York, NY 10004

 

Re:       Amendment No. 3 to Interest Contribution Agreement

 

Dear Suneet,

 

We refer to that certain Interest Contribution Agreement, dated March 31, 2017,
among First Capital Real Estate Operating Partnership, L.P., First Capital Real
Estate Trust Incorporated, FC Global Realty Operating Partnership, LLC and FC
Global Realty Incorporated (formerly, Photomedex, Inc.), as amended by Amendment
No. 1 dated August 3, 2017 and Amendment No. 2 dated October 11, 2017
(collectively, the “Contribution Agreement”). Capitalized terms used but not
otherwise defined herein have the meanings ascribed to them in the Contribution
Agreement.

 

Pursuant to Section 3.2 of the Contribution Agreement, the Contributor Parties
and the Acquiror Parties agreed to ascribe a value of $14,109,000 to Antigua.
Pursuant to Section 9.2(b) of the Contribution Agreement, the Acquiror Parent
agreed to issue to the Contributor a number of Transaction Shares having a value
of $14,109,000 upon contribution of Antigua in accordance with the provisions of
the Contribution Agreement. Section 9.2(b) provides that the number of
Transaction Shares issuable for Antigua is determined by dividing the Mandatory
Transaction Share Value (in the case of Antigua, $14,109,000) by the Per Share
Value. The Transaction Shares issuable under Section 9.2(b) are to be comprised
entirely of shares of Acquiror Parent Common Stock as Shareholder Approval has
already been obtained.

 



 

 

 

Pursuant to Section 3.3 and 9.1(b)(i) of the Contribution Agreement, the
Contributor Parties and the Acquiror Parties agreed to ascribe a value of
$57,200,000 to Punta Brava, which amount is 130% of the $44,000,000 Contributor
Basis for Putna Brava. Pursuant to Section 9.1(b)(i) of the Contribution
Agreement, the Acquiror Parent agreed to issue to the Contributor a number of
Transaction Shares having a value of $57,200,000 upon contribution of Punta
Brava in accordance with the provisions of the Contribution Agreement. Section
9.1(b) provides that the number of Transaction Shares issuable for Punta Brava
is determined by dividing the Optional Transaction Share Value (in the case of
Punta Brava, $57,200,000) by the Per Share Value. The Transaction Shares
issuable under Section 9.1(b) are to be comprised entirely of shares of Acquiror
Parent Common Stock as Shareholder Approval has already been obtained. In
addition, subject to the satisfaction of milestones specified in Section
9.1(b)(ii) of the Contribution Agreement, the Acquiror Parent must issue to the
Contributor in accordance with the provisions of the Contribution Agreement the
Warrant for 16,666,667 shares of Common Stock (the “Punta Brava Warrant
Shares”).

 

On the date hereof, the Acquiror Parent is entering into a Securities Purchase
Agreement (the “SPA”) with Opportunity Fund I-SS, LLC (the “Investor”) relating
to the investment by the Investor of up to $15 million in the Series B Preferred
Stock of the Acquiror Parent through a private placement transaction (the
“Private Placement”). The Private Placement of the Series B Preferred Stock is
being consummated at a price of $1.00 per share (the “Applicable Price Per
Share”). The SPA provides that up to $1,000,000 of the proceeds of the Private
Placement may be used to fund Antigua and up to $500,000 of the proceeds of the
investment may be used to fund Punta Brava. If any of the proceeds of the
Private Placement are used to fund the acquisition of either Antigua or Punta
Brava (the amount of proceeds so used being the “Utilized Proceeds”), then
Contributor will cancel a number of Transaction Shares received in consideration
for the Antigua contribution that is equal to the quotient of the Utilized
Proceeds divided by the Applicable Price Per Share. Accordingly, the Parties
agree that if the Contributor Parent issues shares of Series B Preferred Stock
to the Investor and the proceeds constitute Utilized Proceeds, then Contributor
shall cancel the requisite number of Transaction Shares as described above and
the Acquiror Parent will promptly instruct Acquiror Parent’s transfer agent to
cancel such number of Transaction Shares. For the avoidance of doubt, the
Contributor Parties shall not be required to cancel any Punta Brava Warrant
Shares even if the Utilized Proceeds are utilized to fund the acquisition of
Punta Brava. Each of the Acquiror Parties and the Contributor Parties shall take
such additional action as any of the Parties may request to carry out the intent
of this provision. The Investor is an intended third party beneficiary of this
provision and may enforce this provision.

 

Except as aforesaid, the Contribution Agreement remains unmodified and in full
force and effect.

  

[remainder of page intentionally left blank]

 



 

 

 



Very truly yours,                 FC Global Realty Incorporated   FC Global
Realty Operating Partnership, LLC           By: /s/ Stephen Johnson   By: /s/
Stephen Johnson Stephen Johnson, CFO   Stephen Johnson, CFO           ACCEPTED
AND AGREED TO:               First Capital Real Estate Operating Partnership,
L.P.   First Capital Real Estate Trust Incorporated           By: /s/ Suneet
Singal   By: /s/ Suneet Singal Suneet Singal, CEO   Suneet Singal, CEO

 



 